Citation Nr: 9910557	
Decision Date: 04/15/99    Archive Date: 04/29/99

DOCKET NO.  96-30 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a seizure disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Reichelderfer



INTRODUCTION

The veteran served on active duty from September 1954 to 
March 1958.

This appeal arises from a rating decision of March 1996 from 
the Nashville, Tennessee, Regional Office (RO).


FINDINGS OF FACT

1.  An October 1994 Board of Veterans' Appeals (Board) 
decision denied service connection for the residuals of head 
trauma to include a seizure disorder.

2.  Evidence received subsequent to the October 1994 Board 
decision is not new and material.


CONCLUSION OF LAW

The October 1994 Board decision is final.  Evidence received 
subsequent to that decision is not new and material, and does 
not serve to reopen the claim for service connection for a 
seizure disorder.  38 U.S.C.A. §§ 5108, 7104(b) (West 1991); 
38 C.F.R. §§ 20.1100, 20.1105 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A Board decision in October 1994 denied service connection 
for the residuals of head trauma to include a seizure 
disorder.  The veteran sought reconsideration of the Board's 
decision in December 1994.  The motion for reconsideration 
was denied in February 1995.

Prior decisions of the Board are final, but they may be 
reopened upon the receipt of evidence which is both new and 
material.  38 U.S.C.A. §§ 5108, 7104(b) (West 1991); 38 
C.F.R. §§ 20.1100, 20.1105 (1998).  New and material evidence 
means evidence not previously submitted to agency decision 
makers which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998). 

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the veteran's claim on 
any basis.  Evans v. Brown, 9 Vet.App. 273 (1996).  Since the 
Board's October 1994 decision was the last decision to 
address the issue of service connection for a seizure 
disorder due to head trauma in service, the evidence that is 
considered to determine whether new and material evidence has 
been received is the evidence that has been received 
following that decision.

The veteran submitted a March 1995 statement from an 
individual who had served with the veteran.  The statement 
indicates that the writer saw the results of a fight the 
veteran had been in.  This statement is new only in the sense 
that it was not previously of record.  However, a January 
1992 statement from another individual who served with the 
veteran also notes that the veteran had residuals of the 
claimed fight.  This statement was considered for the Board's 
October 1994 decision.  Therefore, the March 1995 statement 
is cumulative of evidence previously considered and thus not 
new.

The veteran submitted an April 1995 statement from an 
individual who indicated that he saw the veteran have a 
seizure in the spring of 1958.  This statement is new in the 
sense that it was not previously of record.  However, the 
author of this statement is not shown to be a medical 
professional.  Therefore, while the author may be competent 
to describe what was seen, he is not competent to render a 
diagnosis.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Accordingly, the statement is not material.

A May 1995 statement from the veteran's daughter indicates 
that she was born in 1959 and that her earliest recollection 
of the veteran's seizures was in the 1960's.  Her statement 
also described the veteran's behavior.  This statement is new 
in the sense that it was not previously of record.  However, 
the veteran's daughter was not alive during or immediately 
after the veteran's service, and therefore does not have 
first hand knowledge of the veteran at that time.  What she 
described happened a significant period of time following the 
veteran's service.  Additionally, his daughter is not shown 
to be a medical professional and as such, she is not 
competent to render a diagnosis.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Accordingly, her statement is not 
probative and thus not material.  

A statement from a private physician who practiced in 
neurology, dated in August 1995, indicates that the veteran's 
seizures were in all likelihood caused by head trauma 
suffered in 1958.  This statement is new only in the sense 
that it was not previously of record.  However, an October 
1991 private statement from a social worker and a 
psychiatrist indicates that there may be a correlation 
between the claimed blow to the head in service and the 
psychiatric/neurologic symptoms.  An October 1993 private 
physician's statement indicates that the veteran's seizures 
could have been caused by the head trauma that he received in 
service.  Another private neurologist's statement indicates, 
in essence, that if there had been head trauma, then the 
seizures were likely related to it.  These statements were 
considered for the Board's October 1994 decision.  Therefore, 
evidence regarding the relationship of the veteran's seizures 
to the claimed head trauma in service was previously 
considered.  Accordingly, the August 1995 physician's 
statement is cumulative of the evidence that was previously 
of record and thus not new.

A December 1991 VA audiological evaluation report was 
received.  However, the same evaluation report was contained 
in the claims file and considered for the Board's October 
1994 decision.  Additionally, a November 1995 audio 
evaluation record and a January 1996 audiological evaluation 
were received.  However, none of these records provides any 
probative evidence concerning the veteran's seizure disorder.  
Accordingly, these records are either not new or not 
material.

A May 1997 statement from the veteran's pastor indicates that 
in 1958, he was playing basketball and the veteran had a 
seizure.  However, the pastor is not shown to be a medical 
professional.  While he is competent to provide an account of 
what he saw, he is not competent to offer a diagnosis.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Accordingly, 
the statement is not material.  

As noted, the evidence that has been received since the last 
disallowance of the veteran's claim is either not new or not 
material.  Either alone or in conjunction with the evidence 
previously of record, it is not so significant that it must 
be considered to fairly decide the merits of the claim.  
Therefore, the evidence is not new and material.  38 C.F.R. 
§ 3.156(a) (1998).

New and material evidence has not been received and the claim 
for service connection for a seizure disorder is not 
reopened.  38 U.S.C.A. § 5108, 7104(b) (West 1991); 38 C.F.R. 
§§ 3.156(a), 20.1100, 20.1105 (1998).


ORDER

New and material evidence not having been received to reopen 
the the claim for service connection for a seizure disorder, 
the benefit sought is denied.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals



 

